UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

ANYCLO INTERNATIONAL INC.,

Plaintiff, Civil Action No. 18-5759 (PGS)(ZNQ)

Vv.

MEMORANDUM OPINION AND

YANG-SUP CHA, et al., ORDER

Defendants.

 

 

This matter comes before the Court upon Yang-Sup Cha, Nam-Hee Kim and Stafford
Cha’s (collectively, “Defendants’”) Motion to Quash Discovery of Personal Income Tax Returns.
(ECF No, 36.)

I. Allegations and Procedural History

In 2016, Anyclo International, Inc., hired Yang-Sup Cha to assist in incorporating a
subsidiary of it in the State of New York. (Am. Compl. {ff 16-17, ECF No. 25; Answer to Am.
Compl. {| 16-17, ECF 30.) Plaintiff claims it wired Defendant Stafford Cha seed money and
additional funds for operating costs and other expenses. (Am. Compl. {{[ 18, 24, 32-34.) According
to Plaintiff, “Defendants conspired to make it appear as if Defendant [Yang-Sup] Cha was
following Anyclo International’s directives when i[n] fact Defendants created Anyclo USA as a
corporation owned by one or more of the Defendants ....” (Am. Compl. { 30.) Plaintiff alleges
Defendants improperly misappropriated Plaintiff’s funds and improperly withheld “payments
received from third-parties for goods manufactured and delivered by” Plaintiff. (Am. Compl. { 83.)
As part of that claim, Plaintiff alleges it gave money to Anyclo USA for rental expenses, later
learning that Anyclo USA did not rent a space at its reputed address and that the entity to which

Anyclo USA was purportedly paying rent, Mojo Moto, LLC, did not own a space there. (Am.
Compl. {ff 69, 106-07, 123.) Mojo Moto, LLC, is allegedly owned by Defendant Nam-Hee Kim.
(Am. Compl. { 69.)

Certified public accountant, Daniel Cho, was obtained to assist in establishing Anyclo
USA. (Am. Compl. J] 20-21; Answer to Am. Compl. {| 20-21, ECF 30.) On March 27, 2019,
Plaintiff served Cho with a subpoena, commanding he produce “[a]l] communications (electronic
and otherwise) with Yang-Sup Cha, Nam-Hee Kim and Stafford Cha as it relates to Anyclo USA,
Inc. and/or Mojo Moto, LLC” and “[c]opies of all documents prepared for the benefit of Yang-Sup
Cha, Nam-Hee Kim, Stafford Cha, Anyclo USA, INC., and/or Mojo Moto, LLC.” (Certification
of Gregory J. Cannon, Esq. Ex. A, at 1, Ex. B, ECF No. 32-1.) Plaintiff moved before this Court
to compel Cho’s compliance, (Notice of Mot. to Compel Daniel Cho, CPA to Comply, ECF 32),
and the Court granted that motion, (Order 2, ECF 33).

II. Parties’ Arguments

Defendants now seek “to quash that portion of [the] subpoena duces tecum served upon
Certified Public Accountant Daniel Cho in which personal tax returns of said individual
defendants are sought.” (Mot. to Quash Subpoena 1, ECF 36.) They argue the Court should not
authorize disclosure of personal tax returns “solely because the credibility of the defendants may
be impeached.” (/d. at 3.) Defendants assert that allowing the disclosure of personal tax returns for
impeachment purposes alone would violate the Third Circuit’s policy as outlined in DeMasi v.
Weiss, 669 F.2d 114, 119 (3rd Cir. 1982) (stating courts must balance the individual’s privacy
interest in his or her tax returns with the need, materiality, and relevance of the information). (/d.
at 2.) Defendants submit “Plaintiff's own records can be the source of its prima facie proof of
loss,” because “Plaintiff knows how it filled the orders and the invoiced amounts to Plaintiff’s

customers.” (/d. at 3.)
In response, Plaintiff highlights its following allegations: (1) $397.758.54 was wired into
Anyclo USA’s bank account by customers paying for Plaintiff’s goods; (2) Plaintiff paid Anyclo
USA’s operational costs, including Yang-Sup Cha’s monthly salary, to Yang-Sup Cha; and (3)
Plaintiff made payments in service of a fake lease through Stafford Cha’s bank account to Mojo
Moto, which is owned by Yang-Sup Cha’s wife Nam-Hee Kim. (Pl.’s Opp’n to Mot. to Quash 6,
ECF 37.) Plaintiff contends Defendant Yang-Sup Cha “appears to have initially utilized Stafford
Cha’s bank account, and received $51,000.00 therein from Plaintiff for purported business
expenses and compensation for the joint business venture,” and, “[g]iven that certain
expenses ... were clearly fraudulent[,] ... it is unclear how Stafford Cha and/or [Yang-Sup] Cha
accounted for these funds... .” Ud.) Further, Plaintiff alleges “it is unclear how [Nam-Hee Kim]
accounted for these payments to [Mojo Moto], which should have issued a K-1 for her personal
returns during 2016, 2017, and 2018.” (Ud. at 7.)

Plaintiff submits Defendant Yang-Sup Cha’s individual tax returns are relevant because
his “entire defense,” that is, that he retained money from Plaintiff because Plaintiff owed him
additional compensation and reimbursement expenses, “is based upon an accounting of his
personal income and business expenses ... .” (/d.) As for Nam-Hee Kim and Stafford Cha’s
returns, Plaintiff claims they are highly relevant because “they claim [the numerous large payments
from Plaintiff and Anyclo USA] [were] bona fide payments for reimbursements or rental income
....” Ud.) Plaintiff argues Defendants’ individual tax returns “will show how they classified these
payments contemporaneously with the parties’ dealings.” (/d.) Plaintiff asserts that “there is no
other method by which to verify whether Defendants treated the funds in the manner in which they
claim.” (Ud. at 8.)

Defendants did not submit a reply.
Ul. Standard for Discovering Individual Tax Returns

In DeMasi, the Third Circuit recognized that public policy favors the non-disclosure of
income tax returns because “Congress has guaranteed that federal income tax returns will be
treated as confidential communications between a taxpayer and the government,” 669 F.2d at 119
(citing 26 U.S.C.A. § 6103), and because confidentiality removes the pressure taxpayers may
otherwise feel to refrain from reporting all of their income or from taking advantage of all of the
tax-saving measures to which they are entitled, id. at 120 (citing Fed. Sav. & Loan Ins. Corp. v.
Krueger, 55 F.R.D. 512, 514 (N.D. Ill. 1972)). “A party’s income tax returns, even if containing
some relevant financial information, are protectable from discovery as confidential documents if
the party seeking protection demonstrates good cause to uphold its expectation of confidentiality,
as well as the availability of reliable financial information from other sources.” Farmers &
Merchants Nat. Bank v. San Clemente Fin. Grp. Sec., Inc., 174 F.R.D. 572, 585 (D.N.J. 1997),

When determining whether to compel production of individual tax returns, this Court
employs a two-part test that balances the individual’s interest in confidentiality against the Federal
Rules of Civil Procedure’s liberal discovery policy. Gregory v. Gregory, No.
215CV0320WHWCLW, 2016 WL 6122456, at *11 (D.N.J. Oct. 18, 2016) (citing Robinson v.
Horizon Blue Cross-Blue Shield of New Jersey, No. 2:12-CV-02981-ES-JAD, 2013 WL 6858956,
at *3 (D.N.J. Dec. 23, 2013), aff'd, No. CIV.A. 12-2981 ES, 2014 WL 3573339 (D.N.J. July 21,
2014), aff'd sub nom., Robinson v. Horizon Blue Cross Blue Shield of New Jersey, 674 F. App’x
174 (3d Cir. 2017); Farmers & Merchants Nat. Bank, 174 F.R.D. at 585). “First the Court
determines whether the tax returns are relevant to the litigation’; if the returns are relevant, then
“the objecting party can avoid disclosure by showing the availability of reliable financial

information from other sources.” Id. (citing Robinson, 2013 WL 6858956, at *3; Farmers &
Merchants Nat. Bank, 174 F.R.D. at 585); see also United States v. Bonanno Organized Crime
Family of La Cosa Nostra, 119 F.R.D. 625, 627 (E.D.N.Y. 1988) (“‘[Flirst, the court must find
that the returns are relevant .. . and second, that there is a compelling need for the returns because
the information contained therein is not otherwise readily obtainable.’ ... While the party seeking
discovery of the tax returns bears the burden of establishing relevance, the party resisting
disclosure should bear the burden of establishing alternative sources for the information.” (quoting
S.E.C. v. Cymaticolor Corp., 106 F.R.D. 545, 547 (S.D.N.Y. 1985) (first alteration in original)).
IV. Defendants’ Tax Returns Are Relevant and Needed

First, the Court agrees with Plaintiff that Defendants’ tax returns are relevant to
determining whether Defendants improperly diverted funds paid by Plaintiff and relevant to
determining the truth of Defendants’ asserted explanations and the validity of their defenses. As
Plaintiff contends, the contemporaneous treatment of monies allegedly paid to support Anyclo
USA’s business operations on Defendants’ individual tax returns may support or undermine each
parties’ contentions. While unlikely to provide a clear accounting, Defendants’ reported income is
likely to show whether Yang-Sup Cha, Nam-Hee Kim, or Stafford Cha reported Plaintiff’s wire
transfers as personal income, which would support Plaintiff’s diversion and embezzlement claims.

Second, it does not appear to the Court that the same information discoverable in
Defendants’ individual tax returns is discoverable by other means. Defendants submit “Plaintiff” s
own records can be the source of its prima facie proof of loss,” (Mot. to Quash Subpoena 3, ECF
36), and while that may be true, the value in Defendants’ tax returns extends beyond proving loss.
The crux of Plaintiffs claims are the allegations of diversion and embezzlement. The treatment of

the funds paid by Plaintiff is vital to proving those claims. The Court does not perceive—and
Defendants do not proffer—an alternative method of showing how Defendants treated Plaintiff’ s
monetary transfers.
V. Conclusion and Order

The Court concludes Yang-Sup Cha, Nam-Hee Kim, and Stafford Cha’s tax returns are
relevant, necessary, and that Defendants have not proffered an alternative source of the same
financial information. It is in the Court’s judgment that the Plaintiffs need to discover Defendants’
tax returns outweighs the Defendants’ interest in maintaining their confidentiality and the public
policy interest generally disfavoring disclosure.

Accordingly, the Court having considered Plaintiff's contentions without oral argument,
pursuant to Federal Rule of Civil Procedure 78 and Local Civil Rule 78.1(b), and for the reasons
expressed above,

IT IS on this 3°4 day of September, 2019

ORDERED that Defendants’ Motion to Quash Discovery of Personal Income Tax Returns

(ECF No. 36) is DENIED.

 

 

“gy N. QURAISHI
ited States Magistrate Judge
